STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                   UNPUBLISHED
                                                                   November 22, 2016
              Plaintiff-Appellant,

v                                                                  No. 328323
                                                                   Washtenaw Circuit Court
AVANTIS DOMINIQUE PARKER,                                          LC No. 13-000157-FC

              Defendant-Appellant.


Before: RONAYNE KRAUSE, P.J., and O’CONNELL and GLEICHER, JJ.

PER CURIAM.

        The prosecution dismissed several charges against defendant and agreed to a sentence of
12½ to 15 years despite defendant’s admission that he aided and abetted a murder. The trial
court later determined that defendant’s extensive cooperation with the prosecutor merited an
even lower sentence. Although the court had discretion to reject the sentencing agreement, it
was required to advise the prosecution of the sentence it intended to impose and allow the
prosecution an opportunity to withdraw the plea agreement. The court failed to do so.
Accordingly, we reverse and remand for further proceedings.

                                      I. BACKGROUND

        On September 16, 2013, defendant pleaded guilty to interfering or tampering with a
witness and second-degree murder for his role in the killing of Charles Brandon. At the plea
hearing, Washtenaw County assistant prosecuting attorney Dianna Collins advised the court that
the parties had reached a plea agreement. In exchange for defendant’s promise to truthfully
testify against various accomplices, the prosecution promised to dismiss five other charges.
They also reached a sentence agreement of 12½ to 15 years’ imprisonment.

       Over the next several months, defendant testified against other individuals involved in
Brandon’s murder. He also implicated a fellow witness for perjury and assisted the Wayne
County prosecutor in a related case. In preparation for his February 11, 2015 sentencing hearing,
defendant filed a memorandum seeking a lesser penalty than negotiated with the prosecutor.
Defendant emphasized the peril he and his family had faced as a result of his cooperation and
contended he went above and beyond what was originally asked by the prosecutor.

       At sentencing, defendant indicated that counsel gave prosecutor Collins a draft of the
sentencing memorandum before filing and incorporated the prosecutor’s suggested revisions.

                                               -1-
Defendant acknowledged the 12½-to-15-year sentencing agreement and that he “kn[e]w the
People would call for that sentence today,” but cited People v Brontkowski, unpublished opinion
of the Court of Appeals, issued March 25, 2014 (Docket No. 313002), for the proposition that a
court may deviate from a sentencing agreement after the defendant has completed his or her end
of the bargain. Defendant urged the court to deviate from the agreement under the
circumstances. Defendant concluded, “And I think that the People, while they call for the
sentence to be imposed that was agreed to, agreed the Court has that authority, that that won’t
disturb the convictions of the other people and the Court has that authority.”

       Prosecutor Collins conceded that she had received defendant’s memorandum and made a
“factual review.” She requested revisions, which the defense had incorporated. Collins
emphasized that defendant’s actual sentencing guidelines range was 30 to 100 years’
imprisonment. She contended that the factors cited by defendant in support of further leniency
were already considered during negotiations.         Collins acknowledged that some new
circumstances had arisen and noted she “frankly disagree[d] with very little, if anything, that
[defense counsel] has said.” She requested, however, that the court abide by the sentence
agreement.

        Ultimately, the court determined that it had “some limited discretion with regard to a
sentence agreement entered into by the parties.” The court sentenced defendant to concurrent
terms of 10 to 15 years for each conviction. At the conclusion of the hearing, prosecutor Collins
indicated that she would dismiss the remaining five charges. The court entered the judgment of
sentence on February 20, 2015.

        Fifteen days after the sentencing hearing and six days after entry of the judgment of
sentence, the prosecution, through replacement counsel, filed a “motion to correct an invalid
sentence.” Citing People v Siebert, 450 Mich. 500; 537 NW2d 891 (1995), the prosecutor
contended that the trial court was not permitted to deviate from the sentencing agreement without
allowing the prosecution the opportunity to withdraw the plea agreement. The prosecutor further
asserted that the court was required to notify the state in advance “that it was contemplating a
more lenient sentence.” Prosecutor Collin’s request to follow the sentencing agreement, the
prosecutor argued, was sufficient to preserve the prosecution’s objection and request to withdraw
the plea agreement.

        Defendant retorted that the prosecutor’s comments at sentencing did not equate with a
request to withdraw the plea agreement and therefore the prosecution waived its challenge.
Similarly, defendant contended that he purposefully approached the prosecutor before filing his
sentencing memorandum to ensure her cooperation and that prosecutor Collins “orally confirmed
that she was not going to object to our request.” The prosecutor then failed to file a response to
the sentencing memorandum, impliedly accepting the facts and law recited therein. Defendant
continued that his sentence was valid, precluding any modification. Defendant noted that he had
complied with his end of the bargain, as evidenced by the prosecutor’s dismissal of the other five
charges levied against him. Finally, defendant asserted, double jeopardy principles precluded the
court from now imposing a harsher penalty for his offenses.

       The trial court denied the prosecutor’s motion, finding that prosecutor Collins “did not
object to the Court relying on the Brontkowski case to impose a lower sentence tha[n] was

                                               -2-
reached in the sentence agreement and did not request the Court to allow the [prosecutor] to
withdraw from the plea/sentence agreement and proceed to trial.” This was insufficient to
preserve a challenge under Siebert and therefore the sentence imposed was valid.

       The prosecution thereafter filed an application for leave to appeal, which this Court
granted. People v Parker, unpublished order of the Court of Appeals, entered September 14,
2015 (Docket No. 328323).

                                          II. ANALYSIS

       As noted by our Supreme Court, plea bargaining is “a permanent feature” of criminal
proceedings. Siebert, 450 Mich. at 509.

       Plea bargains, however, are more than contracts between two parties. As the
       judicial representative of the public interest, the trial judge is an impartial party
       whose duties and interests are separate from and independent of the interests of
       the prosecutor and defendant. The court’s interest is in seeing that justice is done.
       In the context of plea and sentence agreements, the court’s interest in imposing a
       just sentence is protected by its right to reject any agreement, except that which
       invades the prosecutor’s charging authority. A trial court . . . may protect its
       sentencing discretion by rejecting sentence agreements. In this sense, neither the
       prosecutor nor the defendant can dictate the sentence. [Id. at 509-510.]

       A trial court may not reject a sentencing agreement out of hand, however.

       [A] prosecutor, like a defendant, is entitled to learn that the judge does not intend
       to impose the agreed-upon sentence, to be advised regarding what the sentence
       would be, and given an opportunity to withdraw from the plea agreement. The
       procedures outlined in [People v Killebrew, 416 Mich. 189; 330 NW2d 834
       (1982),] provide that the defendant may withdraw his plea when a sentence
       agreement or recommendation will not be satisfied in order to protect the
       defendant’s right “to make a knowing and intelligent waiver of his right to trial
       and its companion rights.” Id. at 210. The prosecution has an equal, though
       different, constitutional interest at stake insofar as it is constitutionally entrusted
       with authority to charge defendants. . . . In a case where the prosecutor has
       lowered the charges against the defendant—reducing either the number of counts
       charged or the level of those charges—with the understanding of a certain
       minimum sentence, the agreement is conditioned upon imposition of the specified
       sentence. Were a court allowed to maintain its acceptance of the plea over the
       prosecutor’s objection, it would effectively assume the prosecutor’s constitutional
       authority to determine the charge or charges a defendant will face. . . .

               Therefore, the trial court’s exclusive authority to impose sentence does not
       allow it to enforce only parts of a bargain. A court may not keep the prosecutor’s
       concession by accepting a guilty plea to reduced charges, and yet impose a lower
       sentence than the one for which the prosecutor and the defendant bargained.
       Accepting a plea to a lesser charge over the prosecutor’s objection impermissibly

                                                -3-
       invades the constitutional authority of the prosecutor. . . . When a court receives
       information that in its judgment dictates a lower sentence, it must alert the
       prosecutor of the sentence it intends to impose and allow the prosecutor to
       withdraw from the plea. [Id. at 510-511 (emphasis added).]

Siebert demands that when a trial court determines to impose a more lenient sentence than that
agreed to by the prosecutor and defendant, the court must “hear[] from the parties” first. Id. at
515-516. “If the court decides to reject the agreement, the prosecution should be informed of the
intended sentence before it must decide whether to object and withdraw.” Id. at 516.

       The trial court did not follow Siebert’s mandatory procedure in this case. Specifically,
the court did not inform the prosecution of its intended sentence before imposing it. The court
heard defendant’s argument that a more lenient sentence was in order. The court also considered
the prosecutor’s rebuttal. However, the court did not inform the parties of the intended sentences
and then allow the prosecutor to decide whether to withdraw the plea agreement. Instead, the
court imposed the concurrent 10-to-15-year sentences at the conclusion of its ruling and
immediately notified defendant of his appellate rights. The court did not allow the prosecutor an
opportunity to withdraw the plea agreement before imposing sentence. This interfered with the
prosecutor’s constitutional charging authority.

       This Court’s opinion in Brontkowski does not change this result. First, Brontkowski is
unpublished and therefore is not binding precedent. MCR 7.215(C)(1). Second, Brontkowski
does not give trial courts free reign to ignore sentencing agreements. Rather, Brontkowski
addressed a defendant’s due process and confrontation clause challenge when a witness was later
given a more lenient sentence than divulged to the jury at the defendant’s trial. Id., unpub op at
1. As the witness’s sentence reduction did not create a constitutional deficiency in the
underlying trial, the court’s action was not prohibited. But Brontkowski does not control the
procedure to be followed at the subject witness’s sentencing hearing. Neither does this Court’s
opinion in Brontkowski’s co-defendant’s case control, contrary to the trial court’s reasoning.
See People v Bosca, 310 Mich. App. 1, 33; 871 NW2d 307 (2015) (holding “[a]lthough defendant
contends that the trial court ultimately imposed on [the witness] a more lenient sentence,” the
prosecutor “made the requisite disclosure” at the defendant’s trial and did not engage in
misconduct).

        And contrary to defendant’s contentions, the prosecutor did not waive her right to
withdraw the plea agreement. Forfeiture and waiver should not be conflated. Forfeiture is the
failure to assert a right while waiver “is the intentional relinquishment or abandonment of a
known right.” People v Vaughn, 491 Mich. 642, 663; 821 NW2d 288 (2012) (quotation marks
and citation omitted). Waiver extinguishes the error, leaving nothing for review; forfeiture does
not. Id. Here, the prosecutor vigorously argued against the trial court’s imposition of a more
lenient sentence. She did not specifically request to withdraw the plea agreement, but neither did
she raise and intentionally relinquish the right to pursue that remedy. Accordingly, we may at
least review the court’s action for plain error, People v Carines, 460 Mich. 750, 763-764; 597
NW2d 130 (1999), and such error clearly occurred at defendant’s sentencing.

        The question then becomes what remedy is available. MCR 6.429(A) limits a court to
correcting “an invalid sentence.” A sentence is not invalid merely because the court does not

                                               -4-
follow the sentencing agreement. People v Pool, 183 Mich. App. 191, 192-193; 454 NW2d 121
(1989). But a sentence in defiance of a sentencing agreement is deemed invalid if the court does
not follow the procedure outlined in Siebert. Siebert, 450 Mich. at 515, 519. It is settled law that
remand for resentencing in the face of an invalid sentence does not violate double jeopardy
principles. See US Const, Ams V and XIV; Const 1963, art 1, § 15; Siebert, 450 Mich. at 511 n
6, 515-516; People v Siebert, 201 Mich. App. 402, 418-426; 507 NW2d 211 (1993).

        On remand, defendant may elect to “reaffirm” his plea agreement, ask the trial court for
specific performance of the sentencing agreement, and accept a sentence of 12½ to 15 years. See
People v Killebrew, 416 Mich. 189, 209-210; 330 NW2d 834 (1982). Alternatively, the
prosecution may accede to the sentence imposed, essentially entering into a new sentencing
agreement. Should the prosecutor persist, defendant or the trial court may decline to abide by the
sentence agreement. The court must then allow the prosecution an opportunity to withdraw the
plea agreement. Id. at 510. If the agreement is withdrawn, “the case may proceed to trial on any
charges that had been brought or that could have been brought against the defendant if the plea
had not been entered.” MCR 6.312.

        We reverse and remand for further proceedings consistent with this opinion. We do not
retain jurisdiction.



                                                            /s/ Peter D. O'Connell
                                                            /s/ Elizabeth L. Gleicher




                                                -5-